Mr. Justice Craig delivered the opinion of the court: It will be observed that the decree rendered in this case does not require the amount found to be due on the notes and mortgage to be paid in gold coin of the United States,' but merely directs the payment of a certain sum of money within a specified time. The case is therefore one in all respects like Rae v. Homestead Loan Co. 178 Ill. 369, where we held that the alleged invalidity of a mortgage contract, based upon the ground that it called for payment in gold, cannot be considered on appeal from foreclosure proceedings, where the decree merely finds the amount due in dollars and cents, without requiring the payment in any particular kind of money. But, independently of the case cited, we regard a contract payable in gold coin of the United States of the then standard weight and fineness, like the one in question, as valid, and one that may be enforced in the courts. The validity of such contracts has been sustained by not only the decisions of this court, but also by the rulings of the Supreme Court of the United States. (McGoon v. Shirk, 54 Ill. 408; Bronson v. Rhodes, 7 Wall. 229; Belford v. Woodward, 158 Ill. 122; Gregory v. Morris, 96 U. S. 619.) We are aware of no principle of public policy which is violated by a contract likve the one in question, nor does it violate any principle of law. If two contracting parties see proper to make a debt payable in gold coin of the United States of a particular standard weight and fineness, no reason is perceived why they may not do so. Nor is there any good reason why such a contract may not be enforced although legal tender notes or silver dollars may be in circulation as money. The judgment of the Appellate Court will be affirmed. Judgment affirmed.